                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

ALTON W. CARTER,

             Plaintiff,

v.                                               Case No: 2:20-cv-277-SPC-MRM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation (“R&R”) (Doc. 28) on Plaintiff’s Unopposed

Petition for EAJA Fees Pursuant to 28 U.S.C. 2412(d) (Doc. 27). Judge McCoy

recommends granting the Motion. Neither party timely objected, so the matter

is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681

F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
requirement that a district judge review factual findings de novo, Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations, 28

U.S.C. § 636(b)(1)(C). The district judge reviews legal conclusions de novo,

even in the absence of an objection. See Cooper-Houston v. Southern Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the

Court accepts and adopts the R&R (Doc. 28) in full.

      Accordingly, it is now

      ORDERED:

      (1) The Report and Recommendation (Doc. 28) is ACCEPTED and

         ADOPTED and incorporated into this Order.

      (2) Plaintiff’s Unopposed Petition for EAJA Fees Pursuant to 28 U.S.C.

         2412(d) (Doc. 27) is GRANTED.

               a. Plaintiff is AWARDED $8,224 in attorney’s fees.

               b. Plaintiff is AWARDED $400 in costs.

               c. Plaintiff is AWARDED $21.15 in expenses

               d. If the United States Department of Treasury determines

                  that Plaintiff does not owe a federal debt, the Government

                  may pay these fees directly to Plaintiff’s counsel.




                                       2
     (3) The Clerk is DIRECTED to enter judgment in favor of Plaintiff for

         $8,224 in attorney’s fees, $400 in costs, and $21.15 in expenses.

     DONE and ORDERED in Fort Myers, Florida on June 8, 2021.




Copies: All Parties of Record




                                      3
